DETAILED ACTION
Allowable Subject Matter
Claims 1-17 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while lighting modules including module frames that have opposing first and second sides and a recess disposed in the second side; a circuit board mounted to the first side of the module frame; a button mounted to the second side of the module frame and interconnected with the circuit board, the button located in the recess of the module frame, such that the button is actuatable by a protrusion of a device into which the lighting module is inserted; and a cap formed to fit with the device and comprising a button area and a raised portion surrounding the button area, wherein the module frame comprises a ledge configured to interface with a lip of the device to hold the module frame in place and limit a removal of the lighting module from the device, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lighting module as described above wherein a first underside portion of the cap opposite the raised portion interfaces with a raised portion of the module frame, such that the raised portion of the cap cannot be depressed.

Claims 2-7 and 25 are allowed for being dependent on the allowed claim 1. 

With regard to claim 8, while lighting devices having lighting modules that include module frames comprising opposing first and second sides, a ledge, and a first recess disposed in the second side; a circuit board mounted to the first side of the module frame; and a button mounted to the second side of the module frame and interconnected with the circuit board, the button located in the first recess of the module frame; and a device body, the device body including: a second recess for receiving the lighting module; one or more lips disposed in the second recess and configured to interface with the ledge of the module frame to hold the module frame in place and limit a removal of the lighting module from the second recess; and a cap formed to fit with the device body and seal the lighting module within the second recess when the lighting module is in the second recess, the cap including a button area and a raised portion surrounding the button area, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lighting device as described above wherein the lighting module includes a first underside portion of the cap opposite the raised portion interfaces with a raised portion of the module frame, such that the raised portion of the cap cannot be depressed.

Claims 9-17 and 19-23 are allowed for being dependent on the allowed claim 8. 

With regard to claim 24, while methods of using lighting devices and including the steps of providing a lighting device, comprising: a lighting module, including: a module frame comprising opposing first and second sides, a ledge, and a first recess 
The method steps as disclosed above wherein a first underside portion of the cap opposite the raised portion interfaces with a raised portion of the module frame that surrounds the first recess, such that the raised portion of the cap cannot be depressed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875